UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36419 TRIVASCULAR TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 87-0807313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3910 Brickway Blvd. Santa Rosa, CA 95403 (Address of principal executive offices) (707) 573-8800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 31, 2015, the registrant had 20,571,028 shares of common stock, $0.01 par value per share, outstanding. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 3 Consolidated Statements of Comprehensive Loss for the Three and Nine Months Ended September 30, 2015 and 2014 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 35 Signatures 36 2 Part 1 Financial Information Item 1.CONSOLIDATED FINANCIAL STATEMENTS TRIVASCULAR TECHNOLOGIES, INC. Consolidated Balance Sheets (unaudited) (in thousands, except par value) September 30, December 31, 2014 1 Assets Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Accrued liabilities and other Total current liabilities Notes payable Other long term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders’ equity Preferred stock, $0.01 par value, 5,000 shares authorized, 0 shares issued and outstanding at September 30, 2015 and December 31, 2014 — — Common stock, $0.01 par value, 100,000 shares authorized, 20,446 and 20,168 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ 1 The year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these consolidated financial statements. 3 TRIVASCULAR TECHNOLOGIES, INC. Consolidated Statements of Comprehensive Loss (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Cost of goods sold Gross profit Operating expenses: Sales, general and administrative Research and development Total operating expenses Loss from operations ) Other expense: Interest expense ) Interest income and other expense, net ) 11 ) Loss before income tax expense ) Provision for income tax 47 65 Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used to compute net loss per share, basic and diluted Change in foreign currency translation adjustment ) ) 57 ) Change in unrealized gain on short-term investments 2 — 10 — Other comprehensive income (loss) ) ) 67 ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 TRIVASCULAR TECHNOLOGIES, INC. Consolidated Statements of Cash Flows (unaudited) (in thousands) Nine months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization of property and equipment Amortization of premium on short-term investments - Amortization of debt issuance costs and debt discount Provision for excess and obsolete inventory Provision for bad debts 64 42 Changes in fair value of warrants — ) Stock-based compensation expense Non-cash interest expense on notes payable Changes in assets and liabilities Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets Accounts payable 97 Accrued liabilities and other ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of short-term investments ) — Proceeds from maturity of short-term investments — Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from initial public offering, net — Repayments of existing notes payable — ) Proceeds from notes payable, net Proceeds from issuance of common stock Net cash provided by financing activities Effects of exchange rate changes on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents Beginning of period End of period $ $ Supplemental cash flow information Interest paid on notes payable Cash paid for income taxes 27 93 Significant non-cash transactions Conversion of convertible preferred stock into common stock — Conversion of convertible preferred stock warrants into common stock warrants — Increase in deferred revenue related to distributor agreement — Unvested portion of early exercised stock options — Vesting of early exercised stock options Change in unrealized gain on short-term investments ) — Addition of a capital leased asset — The accompanying notes are an integral part of these consolidated financial statements. 5 TRIVASCULAR TECHNOLOGIES, INC.
